DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments dated 12/09/21 are acknowledged.  Claims 1, 4-6, 12, 15-17, 19-20 and 23-29, of record 02/09/21, are pending and subject to prosecution.  No claim amendments have been submitted with the arguments filed 12/09/21.
PRIORITY
The instant Application, filed 4/4/2018, is a 371 National Stage Application of PCT/EP2016/073838 filed 10/6/2016, which claims priority to EP15188486.3, filed 10/6/15.  A copy of the certified EP document has been provided in the instant Application.  Thus the earliest possible priority for the instant application is 10/6/15.

CLAIMS
Independent claims 1, 12, are 16 are directed to methods of protecting a virus from surface-induced plastic degradation in solution by adding the β-cyclodextrin, 2-hydroxypropyl-β-cyclodextrin, to the viral solution:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale







MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 12, 15-17, 19-20 and 23-27 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2003/0232018 to Lehmberg of record, further in view of US Patent Application Publication No. 2009/0219780 to Castillo of record, and Uettwiller et al.  Quantification of Protein Adsorption onto the Surface of Single-Use Flexible Containers.  BioProcess International, 2006. 4(6):S22-S26, of record, Uekama et al.  Cyclodextrin Drug Carrier Systems.  Chemical Reviews, 1998. 2045-2076, of record, and Croyle et al., Development of Formulations That Enhance Physical Stability of Viral Vectors For Gene Therapy.  Gene Therapy, 2001. 8:1281-1290, of record. 
 With regard to claims 1, 12 and 16, Lehmberg discloses storage of liquid formulations of adenoviruses in plastic containers results in a loss of viral infectivity and/or titer (Paragraphs [0023], [0027]-[0028], FIG 1).  Lehmberg discloses the loss of viral infectivity and/or titer is likely due to the 
However, Lehmberg does not disclose that the stabilizing formulation comprises the β-cyclodextrin of 2-hydroxypropyl-β-cyclodextrin (claims 1, 12, 16), or that the plastic container is a plastic bioprocess bag (claims 1, 12, 16), that the β-cyclodextrin is in solution at a concentration between about 1% (w/w) to about 30% (w/w) (claim 1), that the bioprocess bag comprises Ethylene Vinyl Acetate (claim 16).
Castillo discloses plastic bioprocess bags are used to harvest virus particles (paragraph [0223]). 
Uettwiller discloses plastic bioprocess bags are used in the manufacturing of biologicals, such as recombinant proteins and antibodies in liquid and frozen forms (page 22). Uettwiller discloses the biologicals within the bioprocess bag can become denatured and degraded by adsorption on the container surface (page 22). Uettwiller discloses plastic bioprocess bags comprise ethylene vinyl acetate or polyethylene (page 24).
Uekama discloses β-cyclodextrins act as carriers within pharmaceutical formulations and aid in solubulization and stability of their guest molecule (Abstract; page 2045).  Uekama discloses β-cyclodextrins have been shown to stabilize the degradation of proteins in solution (page 2054-2055).  Uekama discloses 2-hydroxypropyl-β-cyclodextrin and 6-O-maltosyl- β-cyclodextrin have been shown to inhibit the adsorption of insulin to the surfaces of containers, as well as prevent its aggregation (page 
Croyle discloses methods of preserving viral vectors “to address an issue that is critical to the success of any multicenter gene therapy clinical trial – maintenance of vector viability during shipping and storage at remote test sites” (abstract).   Croyle discloses 0.5% (w/w) of β-cyclodextrin (BCM) in liquid solution with adenovirus particles preserved viral stability for about a month at 4oC compared to PBS (Table 2), which reads on “about 1% (w/w) to about 30% (w/w)” as claimed.  Croyle discloses the compounds used to preserve viruses “were selected from a panel of pharmaceutically acceptable compounds known to promote the physical stability of protein and peptide-based therapeutics currently on the market” (page 1281, last paragraph bridging page 1282).
It would have been prima facie obvious to combine the disclosures of Lehmberg on methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container, wherein the degradation is caused by surface adsorption of the virus to the plastic side wall, further with the disclosures of Castillo, Uettwiller, Uekama, Croyle. With regard to the claimed plastic ethylene vinyl acetate bioprocess bag, a skilled artisan would have been motivated to protect viral particles from surface-induced degradation in a plastic bioprocess bag, as Castillo discloses it was known to harvest viral particles in plastic bioprocess bags, and Uetwiller discloses that surface-induced degradation of biological proteins was a known problem in ethylene vinyl acetate bioprocess bags.  MPEP 2143(I)(C): Use of known technique to improve similar devices (methods, or products) in the same way. 
With regard to the claimed requirement of using a β-cyclodextrin, including 2-hydroxypropyl-β-cyclodextrin, to inhibit surface-influenced degradation of viruses, a skilled artisan would have been motivated to add a 2-hydroxypropyl-β-cyclodextrin to a liquid solution capable of protecting viruses against surface-induced degradation because Uekama discloses β-cyclodextrins are known stabilizers of 
To the extent Applicant argues that the prior art does not disclose the “about 1% (w/w) to about 30% (w/w)” explicitly, it is noted that the claimed amount comprises “about” and the “0.5%” w/w disclosed by Croyle meets this limitation.  Further, Uekama discloses the concentration of β-cyclodextrin in solution is a results effective variable.  The arrival of the claimed range would have been a matter of routine optimization by the skilled artisan: MPEP 2144(II)(A)(B): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and “there is a motivation to optimize result-effective variables.”
A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as surface-induced degradation of viruses in plastic containers was a known problem, β-
With regard to claims 4, 5 and 15, Lehmberg does not disclose that the plastic container is a plastic bioprocess bag comprising Ethylene Vinyl Acetate.  However, Castillo discloses it was known to harvest viral particles in plastic bioprocess bags, and Uetwiller discloses that surface-induced degradation of biological proteins was a known problem in ethylene vinyl acetate bioprocess bags.  Thus the selection of a bioprocess bag comprising Ethylene Vinyl Acetate is obvious for the same reasons as stated above for claims 1, 12 and 16.
With regard to claim 6, wherein the virus is an adenovirus, Lehmberg discloses adenoviruses are subjected to surface-induced degradation.
With regard to claims 17, 19-20, 23-26, and new claims 27-29, wherein the 2-hydroxypropyl-β-cyclodextrin is added to said solution at the concentration of above 5% (w/w) up to 30% (w/w) (claims 17, 20, 24, 26-29); or at the concentration of 1% (w/w/) to 30% (w/w) (claims 19, 23, 25), it is noted that Lehmberg does not disclose the claimed concentration range.  However, Croyle discloses methods of preserving viral vectors “to address an issue that is critical to the success of any multicenter gene therapy clinical trial – maintenance of vector viability during shipping and storage at remote test sites” (abstract).   Croyle discloses 0.5% (w/w) of β-cyclodextrin (BCM) in liquid solution with adenovirus particles preserved viral stability for about a month at 4oC compared to PBS (Table 2), which reads on “about 1% (w/w) to about 30% (w/w)” as claimed.  Croyle discloses the compounds used to preserve viruses “were selected from a panel of pharmaceutically acceptable compounds known to promote the physical stability of protein and peptide-based therapeutics currently on the market” (page 1281, last paragraph bridging page 1282).
Further, Uekama discloses the concentration of β-cyclodextrin in solution is a results effective variable.  The arrival of the claimed range would have been a matter of routine optimization by the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and “there is a motivation to optimize result-effective variables.”
Thus, the claimed ranges of above 5% (w/w) up to 30% (w/w) (claims 17, 20, 24, 26-29); or at the concentration of 1% (w/w/) to 30% (w/w) (claims 19, 23, 25) are obvious from the cited art.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 12/09/2021 have been fully considered but are not persuasive.  Applicant argues that the rejection is the result of improper hindsight; that the present claims have unexpected improvements in preservation by showing a reduction in the decrease of viral particle concentration.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Initially, it is noted that Applicant does not articulate how the rejection is picking and choosing from the cited references.  Rather, Applicant’s argument seem to allude to the number of references used to render obvious the claimed invention, rather than a specific hindsight reasoning argument.
Regardless, the rejection is based on methods and compositions which are taught for storing and preserving viral particles or proteins in solution, and thus are not the result of hindsight reasoning:
Lehmberg discloses storage of liquid formulations of adenoviruses in plastic containers results in a loss of viral infectivity and/or titer (Paragraphs [0023], [0027]-[0028], FIG 1).   Lehmberg discloses adding a stabilizer to the adenoviral stocks to preserve the loss of adenoviral activity (paragraph [0019]-[0020]).  Lehmberg discloses the efficacy of the stabilizer, functions in some embodiments by preventing the adenovirus from adsorbing to the wall of the container (paragraph [0057]).  Lehmberg discloses the stabilizing formulation can comprises any additional excipients or carriers (paragraph [0021]).  Thus, Lehmberg discloses methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container.
Regardless, Lehmberg is not applied alone, but in combination with Castillo, Uettwiller, Uekama and Croyle, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
Castillo was cited as a secondary reference to show plastic bioprocess bags are used to harvest virus particles (paragraph [0223]).
Uettwiller is a secondary reference to show plastic bioprocess bags are used in the manufacturing of biologicals, such as recombinant proteins and antibodies in liquid and frozen forms (page 22). Uettwiller discloses the biologicals within the bioprocess bag can become denatured and degraded by adsorption on the container surface (page 22).    
Uekama is a secondary reference to show β-cyclodextrins act as carriers within pharmaceutical formulations and aid in solubulization and stability of their guest molecule (Abstract; page 2045).  
Croyle is a secondary reference that shows BCM has been shown to preserve viral stability in solution.  Croyle discloses 0.5% (w/w) of β-cyclodextrin (BCM) in liquid solution with adenovirus particles preserved viral stability for about a month (20 days) at 4o
The instant claims do not require any specific function of the 2-hydroypropyl-β-cyclodextrin, other than “protecting” against surface-induced degradation, as recited in the preamble.  And Applicant has not provided any evidence to suggest that the art teaches or suggests that 2-hydroypropyl-β-cyclodextrin would not be capable of providing the claimed protection.  
To the extent that Applicant’s arguments of hindsight reasoning is actually directed to the number of references combined, the examiner is not persuaded.  Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant also argues the “unexpected results” of an improvement in preservation properties of the solutions of Examples 1-3:
“the claimed method provides an unexpected improvement in preservation properties. For example, the data presented in the present application (see Example 1 and Figs 4 and 5) demonstrated a decrease of almost 50% viral particle concentration for samples in contact with bioprocess bags, as compared to no significant decrease for samples in glass vials. In addition, Examples 2 and 3 of the present application further demonstrated that the addition of 2-hydroxypropyl-B-cyclodextrin to a virus solution contained in a plastic bioprocess bag could protect the virus from surface-induced degradation.”

The Examiner agrees that demonstration of “unexpected results” of the claimed invention can be sufficient to show non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT

Independent claims are provided below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale







The instant claims do not require any specific function of the 2-hydroypropyl-β-cyclodextrin, other than “protecting” against surface-induced degradation, as recited in the preamble.  The claims do not require that there is a specific viral particle protection.
With regard to Applicant’s data that Example 1 and Figs 4 and 5) demonstrated a decrease of almost 50% viral particle concentration for samples in contact with bioprocess bags, as compared to no significant decrease for samples in glass vials, it is noted that surface induced degradation of adenoviral vectors was already known from Lehmberg.  Further, it is not clear how these results shows an unexpected result, as Example 1 does not utilize 2-hydroypropyl-β-cyclodextrin? 2-hydroypropyl-β-cyclodextrin is not added to solutions with adenoviral vectors in plastic containers until Examples 2 and 3.  With regard to the results of Examples 2 and 3, the surprising results are not commensurate with the claimed invention.  The instant claims do not require any specific function of the 2-hydroypropyl-β-cyclodextrin, other than “protecting” against surface-induced degradation, as recited in the preamble.  The claims do not require that there is a specific viral particle protection.
Applicant argues that the combination of the prior art is unexpected, reiterating
As discussed in detail in the previously submitted arguments, Uekama only discloses the stabilization of proteins and is mute on viral particles, and Croyle teaches that mannitol and Span 20 are viral stabilization factors. In addition, Croyle shows that the addition of B-cyclodextrin is not the component of choice to stabilize particles. Therefore, although the claimed method comprises known components, these components are not described to have such functions as exerted in the claimed method. Furthermore, provided that B-cyclodextrin is not the favored choice based on Croyle’s disclosure, the Examiner fails to provide a rationale regarding any reasonable expectation of success to arrive at the claimed use of B-cyclodextrin, not to mention a specific B-cyclodextrin, 1.e., 2-hydroxypropyl-B-cyclodextrin. As such, the Examiners arguments that the method would merely use known components for their known function is unreasonable in view of the teachings of the prior art.

The Examiner is not convinced of error.  Applicant is attempting to read each disclosure in a vacuum, and limit the disclosures of the cited art to the specific working examples therein.  Regardless, the rejection is based on methods and compositions which are taught for storing and preserving viral particles or proteins in solution:
Lehmberg discloses storage of liquid formulations of adenoviruses in plastic containers results in a loss of viral infectivity and/or titer (Paragraphs [0023], [0027]-[0028], FIG 1).   Lehmberg discloses adding a stabilizer to the adenoviral stocks to preserve the loss of adenoviral activity (paragraph [0019]-[0020]).  Lehmberg discloses the efficacy of the stabilizer, functions in some embodiments by preventing the adenovirus from adsorbing to the wall of the container (paragraph [0057]).  Lehmberg discloses the stabilizing formulation can comprises any additional excipients or carriers (paragraph [0021]).  Thus, Lehmberg discloses methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container.
Regardless, Lehmberg is not applied alone, but in combination with Castillo, Uettwiller, Uekama and Croyle, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
Castillo was cited as a secondary reference to show plastic bioprocess bags are used to harvest virus particles (paragraph [0223]).
Uettwiller is a secondary reference to show plastic bioprocess bags are used in the manufacturing of biologicals, such as recombinant proteins and antibodies in liquid and frozen forms (page 22). Uettwiller discloses the biologicals within the bioprocess bag can become denatured and degraded by adsorption on the container surface (page 22).    
Uekama is a secondary reference to show β-cyclodextrins act as carriers within pharmaceutical formulations and aid in solubulization and stability of their guest molecule (Abstract; page 2045).  Applicant’s argument that Uekama “only” discloses the stabilization of proteins and is mute on viral particles, does not undermine its relevant teachings to the pending claims.  There is no evidence to suggest that β-cyclodextrins, which provide stabilization of proteins in solution (as admitted by Applicant) would not function similarly on viral particles (which are proteins).  Absence of evidence is not evidence of absence.
Croyle is a secondary reference that shows BCM has been shown to preserve viral stability in solution.  Croyle discloses 0.5% (w/w) of β-cyclodextrin (BCM) in liquid solution with adenovirus particles preserved viral stability for about a month (20 days) at 4oC compared to PBS (Table 2).  Applicant’s argument that Croyle teaches that mannitol and Span 20 are viral stabilization factors and that Croyle shows that the addition of B-cyclodextrin is not the component of choice to stabilize particles, is also unpersuasive.
Patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See M.P.E.P. §2123.
Croyle discloses 0.5% (w/w) of β-cyclodextrin (BCM) in liquid solution with adenovirus particles preserved viral stability for about a month (20 days) at 4oC compared to PBS (Table 2). The fact that the β-cyclodextrin formulation has a shorter shelf-life than the sucrose formulation comprising Mannitol and Span 20 does not undermine Croyle’s disclosure that β-cyclodextrins functioned as a viral stabilizer in solution.  The formulations which comprised no stabilizer (in DPBS) had a shelf life of 15 minutes at 4oC (See Table 2). Thus, the 20 days of stabilization using the β-cyclodextrin of Croyle represents a viable stabilizer for viruses, as shown by Croyle.
The instant claims do not require any specific function of the 2-hydroypropyl-β-cyclodextrin, other than “protecting” against surface-induced degradation.  And Applicant has not provided any evidence to suggest that the art teaches or suggests that 2-hydroypropyl-β-cyclodextrin would not be capable of providing the claimed protection.  Further, there is no requirement to select a “superior” functioning cyclodextrin, only one that is capable of providing some “protecting” from surface-induced degradation as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 12, 15-17, 19-20 and 23-29 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 19 of U.S. Patent No. 10,272,032, taken in view of US Patent Application Publication No. 2003/0232018 to Lehmberg, of record, in view of US Patent Application Publication No. 2009/0219780 to Castillo, of record, and Uettwiller et al.  Quantification of Protein Adsorption onto the Surface of Single-Use Flexible Containers.  BioProcess International, 2006. 4(6):S22-S26, of record, Uekama et al.  Cyclodextrin Drug Carrier Systems.  Chemical Reviews, 1998. .
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims, in light of the cited art.
Instant independent claims 1, 12, and 16 are directed to methods of protecting a virus (adenovirus) from surface-induced plastic degradation by adding a 2-hydroypropyl-β-cyclodextrin to a solution in a plastic bioprocess bag (including ethylene vinyl acetate).  The instant application has an earliest priority date of 10/6/15.
Claims 11, 12 and 19 of the 10,272,032 patent are directed to “a method of preserving a recombinant adenovirus” comprising, incubating the virus in a preservation solution comprising, at least, hydroxypropyl-beta-cyclodextrin, and storing the solution between about 2o to 8 oC.  The earliest priority date for the 10,272,032 patent is September 19, 2013.  Therefore, the priority of the patent is earlier than the earliest possible date of the instant application.
Thus, the recited claims of the ‘032 patent disclose an obvious variant comprising a species of preserving viral vectors in solution using a specific β-cyclodextrin.  It would have been obvious to modify the claims of the ‘032 patent to the instant claims in light of the prior art:
The disclosures of Lehmberg, Castillo, Uettwiller and Croyle are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.
Lehmberg discloses methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container, wherein the degradation is caused by surface adsorption of the virus to the plastic side wall;
Castillo discloses it was known to harvest viral particles in plastic bioprocess bags;
Uettwiller discloses that surface-induced degradation of biological proteins was a known problem in ethylene vinyl acetate bioprocess bags;  
Uekama discloses β-cyclodextrins are known stabilizers of proteins in solution, and 2-hydroxypropyl-β-cyclodextrin has been shown to prevent protein adsorption to container side 
Croyle shows addition of a β-cyclodextrin, at the instantly claimed concentration, to a solution of viruses is capable of preserving viral stability at 4oC.  
Thus, it would have been obvious to modify the claims of the earlier 10,272,032 patent to arrive at the claimed invention.  In the instant case, all of the instantly claimed elements can be found in the prior art, although not in a single reference, with the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  Further, in combination, each element merely performs the same function as it does separately: bioprocess bags are plastic containers that house viruses, and the biologics housed within bioprocess bags are known to degrade based on adsorption to the plastic side wall; β-cyclodextrin is a known protein stabilizer, wherein stabilization has been shown by the ability of β-cyclodextrin to prevent proteins from adsorption on container side walls, and β-cyclodextrin has been demonstrated as of stabilizing adenoviruses in solution.  
Instant claims 4-6, 15-17, 19-20, 23-29 are obvious over the cited art for the reasons stated above.

Claims 1, 4-6, 12, 15-17, 19-20 and 23-29 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-69 of U.S. Patent No. 9,974,737, taken in view of US Patent Application Publication No. 2003/0232018 to Lehmberg, of record, in view of US Patent Application Publication No. 2009/0219780 to Castillo, of record, and Uettwiller et al.  Quantification of Protein Adsorption onto the Surface of Single-Use Flexible Containers.  BioProcess International, 2006. 4(6):S22-S26, of record, Uekama et al.  Cyclodextrin Drug Carrier Systems.  Chemical Reviews, 1998. 2045-2076, of record, and Croyle et al., Development of Formulations That Enhance Physical Stability of .
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims, in light of the cited art.
Instant independent claims 1, 12, and 16 are directed to methods of protecting a virus (adenovirus) from surface-induced plastic degradation by adding a 2-hydroypropyl-β-cyclodextrin to a solution in a plastic bioprocess bag (including ethylene vinyl acetate).  The instant application has an earliest priority date of 10/6/15.
Each of independent claims 1-3, 5, 7-8, 15, 21, 26 and 38 of the 9,974,737 patent are directed to “a formulation for adenoviruses” comprising “recombinant adenovirus” comprising, a solution comprising, at least, hydroxypropyl-β-cyclodextrin, and the solution is a liquid formulation.  The earliest priority date for the 9,974,737 patent is September 19, 2013.  Therefore, the priority of the patent is earlier than the earliest possible date of the instant application.
Thus, the recited claims of the ‘737 patent disclose an obvious variant of practicing the instant claims: practicing the instant claims necessarily results in a liquid formulation comprising adenoviruses in β-cyclodextrin.  It would have been obvious to modify the claims of the ‘737 patent to the instant claims in light of the prior art:
The disclosures of Lehmberg, Castillo, Uettwiller and Croyle are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.
Lehmberg discloses methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container, wherein the degradation is caused by surface adsorption of the virus to the plastic side wall;
Castillo discloses it was known to harvest viral particles in plastic bioprocess bags;
Uettwiller discloses that surface-induced degradation of biological proteins was a known problem in ethylene vinyl acetate bioprocess bags;  
Uekama discloses β-cyclodextrins are known stabilizers of proteins in solution, and 2-hydroxypropyl-β-cyclodextrin has been shown to prevent protein adsorption to container side walls; Uekama discloses the concentration of β-cyclodextrin in solution is a results effective variable.  
Croyle shows addition of a β-cyclodextrin, at the instantly claimed concentration, to a solution of viruses is capable of preserving viral stability at 4oC.  
Thus, it would have been obvious to modify the claims of the earlier 10,272,032 patent to arrive at the claimed invention.  In the instant case, all of the instantly claimed elements can be found in the prior art, although not in a single reference, with the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  Further, in combination, each element merely performs the same function as it does separately: bioprocess bags are plastic containers that house viruses, and the biologics housed within bioprocess bags are known to degrade based on adsorption to the plastic side wall; β-cyclodextrin is a known protein stabilizer, wherein stabilization has been shown by the ability of β-cyclodextrin to prevent proteins from adsorption on container side walls, and β-cyclodextrin has been demonstrated as of stabilizing adenoviruses in solution.  
With regard to claim 26 of the ‘737 patent, which requires wherein the liquid formulation comprising adenoviruses and hydroxyl-β-cyclodextrin (HBCD), and wherein “the liquid formulation has a longer shelf life at 25o C in comparison to a liquid formulation not containing the citrate and HBCD” this limitation is obvious over US Patent 5,932,223 to Burke.  Burke discloses 5% (w/w) of sulfated β-cyclodextrin in liquid solution with rotovirus particles preserved viral stability for a week at 37oC (column 11, lines 18-52, Table 6).  It would have been obvious that a liquid formulation comprising a virus and further comprising a β-cyclodextrin would have a longer shelf-life at an elevated temperature compared to a solution that does not comprise the β-cyclodextrin as this has been established by the disclosure Burke.
Instant claims 2-6, 13-15 and 17-26 are obvious over the cited art for the reasons stated above.

Applicant’s arguments filed 12/09/21 with regard to the obvious-type double patenting rejections have been fully considered but are not persuasive.  Applicant argues that the claims are not obvious over the cited patents, further in light of Lehmberg, Castillo, Uettwiller and Croyle for the same reasons as stated above in the rebuttal of the 103 rejection.  These arguments are not persuasive for the 103 rejection of record, nor for the double patenting rejections for the same reasons as stated above.

Conclusion
No claims are allowed.  No claims are free of the prior art.

FINAL REJECTION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633